DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
	Claims 1, 103-121 are currently pending in the application.  Claims 108-110, 116, 117-121 are previously withdrawn as directed to non-elected species. Amended claims 107, 115 are withdrawn as now directed to non-elected species with regards to the original restriction requirement.  Therefore claims 1, 103-106, 111-114 are examined on the merits below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 103-106, 111-114 are rejected under 35 U.S.C. 103 as 103 as being unpatentable over Zhang Mingjie (CN101684456A), as evidenced by the attached translation, and further in view of Campana et al. (WO2015174928A1). The amended instant claim 1 describes a genetically engineered cell population which does not express MHC class I molecules. The cells additionally express membrane bound IL-15, 4-1BB ligand and membrane bound IL-18 or protein fragments or fragment 95% identical as represented by SEQ ID NO: 2, 14, and 8 respectively. Parallel claim 111 has been amended to include a SEQ ID NO: for the membrane bound IL-18 molecule or fragment thereof having 95% sequence identity to SEQ ID NO:8. 
With regards to the claims 1 and dependent claims 103-106 and the claim 111 and dependent claims 104-106 as described previously the disclosure of Zhang describes a cell line, potentially derived from K562 cells which do not express Class I or Class II MHC, which are engineered to comprise membrane bound cytokines IL-2, IL-12, IL-15, IL-18, and 4-1BB ligand or any combination thereof. The cells are described as useful for the expansion and activation of immune cells, particularly NK cells at levels of over 1500X with a purity of over 96%.  In regards to the SEQ ID NO: 13 or translated amino acid sequence as SEQ ID NO: 14, the translated sequence of the disclosure of Zhang (see “the expression of embodiment 3: 4-1BBL gene on the K562 cytolemna”) is an identical match for that described by the instant claim (see pep__align_4-1BBL.txt/ attached). In regards to the SEQ ID NO: 1 translated as SEQ ID NO: 2 as the membrane tethered version of the IL-15 protein sequence the disclosure of Zhang describes a membrane bound version of the IL-15 protein, but does not appear to appropriately describe the nucleotide sequence that (translated) would lead to a full-length IL-15 molecule (membrane bound CD8 alpha transmembrane). In the absence of a usable sequence for the IL-15 of Zhang, the disclosure of Campana describes a membrane bound version of the IL-15 molecule which is identical (SEQ ID NO: 2) to the translated version of the instant application SEQ ID NO: 1 (see SCORE) or SEQ ID NO: 2 of the instant application as in amended claim 1. The disclosure of Campana describes co-culture of human peripheral blood mononuclear cells comprising NK cells with genetically modified K562 comprising membrane bound IL-15 and 4-1BB ligand for expansion of the NK cells (Campana 0066). The amended claims 1, and 111 additionally require the IL-18 membrane bound to be comprised in the genetically engineered cell line claimed.  In regards to the additional requirement as previously presented in the claims 107 and 115, the disclosure of Zhang describes that IL-18 is a cytokine that may be utilized for creating an engineered cell line derived from K562 cells and may be combined with membrane bound IL-15 and 4-BB ligand (Zhang, claims 1-5).  The disclosure specifically describes that cells which comprise membrane bound cytokine of the invention are capable of expanding NK cell cocultured with irradiated antigen presenting cells potentially by over 1500x from the original number. 
With regards to the specific sequence claimed as SEQ ID NO: 8 for the translated amino acid sequence of the membrane bound IL-18 molecule, it is presented that the translated sequence of the nucleotide sequence presented in the disclosure of Zhang aligns with 100% the mature sequence of the IL-18 of the instant SEQ ID NO:8, as is presented in the alignment of the sequence translations in the reply to non-final (10-24-2022) of record.  The difference between the sequence of Zhang and that of the instant SEQ ID N0: 8 appear in the signal peptide region, and regions downstream of the functional IL-18 cytokine sequence.  Thus, comes into play the disclosure of Campana which describes the membrane bound form of the IL-15 molecule as in figure 9.  As previously described, if one were to substitute the mature IL-18 polypeptide of Zhang (which is of note, identical to the known human amino acid sequence of IL-18) into the IL-15 cytokine location of the figure 9 of Campana, one would arrive at a molecule that is at least 98% identical to that which is instantly claimed as SEQ ID NO: 18. For convenience, the Examiner has provided an alignment of the result of the simple substitution described above and that of instant SEQ ID NO: 8. As described above such a substitution is an obvious modification to the mIL-15 of Campana previously described as elementally functional in an artificial antigen presenting cell line. In other words, when an artisan of ordinary skill in the art would consider utilizing an additional membrane bound cytokine in an engineered cell line, such as IL-18 as is described by the disclosure of Zhang, one would use as a “base” construct the membrane bound version of IL-15, previously successfully used, and then exchange only the cytokine portion of the molecular protein sequence thus arriving at a membrane bound cytokine molecule.  One would be motivated to do so for the purposes of utilizing a previously determined and validated system for successful expression of membrane bound cytokines. An artisan of ordinary skill in the art would recognize that this would yield a predictable and reasonable expectation that the cytokine would be expressed on the surface of a transfected cell and function (as the substituted cytokine may be known to do) appropriately. The derived molecule is > than 98% identical to what might be expected, with minor differences found (2 amino acid changes) found at the interface of the inserted cytokine with the CD8 alpha stalk/hinge/transmembrane domain. 
Response to Arguments 35 USC § 112
Claims 1,103-106, 111-114 are previously rejected as indefinite with respect to whether the applicant intends to claim a nucleic acid sequence and the encoded protein or only the nucleic acid.
 Applicant’s amendment and description that applicant intends to claim amino acid sequences regardless of the encoding nucleotide sequences has obviated this rejection and therefore the rejection is removed. 
Claims 103 and 113 are previously rejected for describing that sequence is incorporated into a cytokine as SEQ ID NO: 18 (CD8 alpha hinge/stalk), with 4-1BB molecule (as SEQ ID NO:13) not comprising this sequence. Applicants amendments and arguments with regards to this rejection have rendered this moot and therefore this basis of rejection is withdrawn. 
Response to Arguments 35 USC § 103
	In initial arguments, without addressing the simple substitution as described in the non-final rejection of record and reiterated above, the applicant presents an alignment of the mIL-18 of Zhang with that of the instant application mIL-18, SEQ ID NO: 8. Applicant illustrates that the molecule of Zhang aligned is substantially different from that of the instant application. However, this is not the molecule that is created by the obvious simple substitution of the IL-18 of Zhang into the mIL-15 of the disclosure of Campana. In contrast the alignment (attached, IL18_align) of the molecule created is at least 98% identical to that of the instant application SEQ ID NO: 8, thus satisfying the instant claims to at least 95% identical to the SEQ ID NO: 8. Additionally the present claim terminology does not require that the cells comprise the entire sequence of SEQ ID NO: 8 but broadly encompass membrane bound IL-18, or a “fragment thereof” wherein the IL-18 comprises “an amino acid sequence” at least 95% identical to SEQ ID NO: 8. Therefore even applicant’s alignment comprises “a fragment” of SEQ ID NO: 8. Furthermore the prior art sequence used in the Applicant’s alignment contains a significant region 100% identical to SEQ ID NO:8 which would constitute “an amino acid sequence” at least 95% identical to SEQ ID NO: 8.
	In further experiments the applicant describes that the instant disclosure provides unexpected results with regards to the immune cells expanded by the artificial antigen presenting cells of the instant application which comprise the IL-18, 4-1BBL and IL-15 molecules. Applicant claims that the instantly claimed cells are capable of expanding NK cells in continued expansion of NK cells in culture for 20 weeks. Applicant claims that the expanded NK cells provide for enhanced activity as well. Applicant describes that the ascertained capability of the artificial antigen presenting cells as claimed are not expected as might be presented by the prior art. 
	As an initial matter, it is presented that the claim of unexpected results must be commensurate in scope with the instant claims. The applicant presents data with respect to the expansion of NK cells, not the broad disclosure which describes “an expansion of at least one subpopulation of immune cells”. However the applicant in claim 1 claims any “immortalized” cell type which does not express type I MHC. Thus, even if the results that are presented are unexpected, they do not support the breadth of the additional claimed cell populations (see MPEP716.02(d)).  Similarly the results that are presented in support of unexpected results are concerned with K562 artificial antigen presenting cells which comprise mIL-18 as an amino acid sequence of SEQ ID NO:8 whereas the instant claim 1 cells comprise a cell which comprises an amino acid sequence of SEQ ID NO: 8 or a fragment thereof which is 95% identical to the SEQ ID NO: 8. 
	Additionally, Applicant asserts that the difference between the claimed cells and Zhang is that the cells of Zhang express IL-12, IL-18, IL-15, and 4-1BBL, while the claimed cells only express IL-18, IL-15, and 4-1BB.  However, the present claims do not exclude other elements (see for example claim 107 which specifically recites that the genetically modified cells further express IL-12).  Thus, the claims clearly encompass a cell expressing IL-12, IL-18, IL-15, and 4-1BB, and any asserted unexpected property that depends on the absence of IL-12 is not commensurate in scope with the instant claims.
	Furthermore, robust expansion of NK cells having cytotoxic activity is in fact an expected property of the cells of Zhang. For example, Zhang teaches that the cells expand NK cells in great quantity, and that the expanded NK cells have cytotoxic activity.   
	Conclusion
Summary: NO claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                

/AMY E JUEDES/Primary Examiner, Art Unit 1644